Citation Nr: 1549058	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a low back strain with sciatica.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran served in the New Hampshire National Guard and had a period of active duty for training from June 1994 to September 1994 and from July 1995 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

During the course of the appeal, the Veteran submitted an October 2012 statement asserting that she could not work due to her service-connected disability.  As such, it follows that a request for total disability based on individual unemployability (TDIU) was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.

The Veterans Benefits Management System does not include any documents pertinent to the present appeal.  The Veteran's Virtual VA claims file reveals VA treatment records that were considered in the April 2013 statement of the case.

In April 2010, the Veteran filed a statement dated in January 2010 asserting that her service-connected disabilities should include her knee, hip, and ankle.  In a June 2013 statement, her representative also raised claims of entitlement to service connection for fibromyalgia and chronic pain syndrome as secondary to her service-connected low back strain.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected low back disability has not been productive of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

2.  Throughout the appeal period, the Veteran has not been shown to have any neurological disability associated with her service-connected low back disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a low back strain with sciatica have not been met at any point during the appellate period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5299-5237 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in May 2009, prior to the initial decision on the claim in October 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The May 2009 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The May 2009 letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Specifically, she was informed in the notice letters of types of evidence that might show such a worsening, including information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect her. 

The May 2009 notice letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support her claim and explained how disability ratings and effective dates are determined.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  With her April 2009 claim for an increased evaluation and her June 2009 VCAA response, the Veteran submitted private records from Tricare and Health South Surgery Center of Tucson for treatment in 2002.  However, these private treatment records entirely pre-date the appellate period in this case beginning in April 2008.  Thus, these 2002 treatment records could not be relevant to the issue of the current severity of her low back disability.  Further, the Veteran sought treatment though Tricare while still married to a military spouse, and the record reflects that she divorced most recently in 2005.  The Veteran has not asserted more recent treatment with either Tricare or Health South Surgery Center.  Moreover, when the RO enclosed VA Form 21-4142 in her May 2009 VCAA notice, she responded by submitting the Health South Surgery Center treatment records themselves rather than authorizing the release of the records to the RO.  

The Veteran has not identified or authorized VA to obtain any other available, outstanding records that are relevant to the claim being decided herein.  The record also includes written statements provided by the Veteran and her representative.

The Veteran was also afforded VA examinations in June 2009 and April 2013 in connection with her current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as the examiners considered the Veteran's medical history, performed physical examinations, and provided the findings necessary to evaluate the disability under the applicable rating criteria.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a).  Since the April 2013 VA examination, the Veteran has filed her May 2013 substantive appeal and her representative submitted arguments in April 2013 and June 2013.  None of these submissions have argued that the Veteran's low back disability has increased in severity since the April 2013 VA examination.  The Veteran's specific argument in her May 2013 substantive appeal is not that her back is more severely disabling or that there is any inadequacy in the VA examinations, but rather that the RO erred in their application of the rating criteria to her case.  Her representative's statements similarly did not argue that her back is more severely disabling or that there was any inadequacy in the VA examinations.  His April 2013 statements focused on the issue of TDIU, and his June 2013 statement focused on the secondary claims being referred back to the RO.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran is currently assigned a 20 percent evaluation for her service-connected low back strain with sciatica, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5237.  Diagnostic Code 5237 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.  

In addition, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).  

The Veteran reported at each of her VA examinations that she had tried several different forms of treatment over the years since separation, including epidural injections and several different prescriptions medications.  Following the June 2009 VA examination, she continued using these treatment methods and added physically therapy in February 2010 and local heat beginning in March 2010.  The Veteran also described flare-ups, localized tenderness, muscular spasms, and pain that radiates through her right hip down her right leg.  

VA treatment records dated in May 2009 show tenderness, a full spinal range of motion, and normal gait.  They reflect no atrophy, scoliosis, spondylosis, or spondylolisthesis.  The Veteran's complaints of pain shooting down her right leg to her foot and numbness are also recorded in the May 2009 VA treatment records.  

At the June 2009 VA examination, the examiner noted the Veteran's past use of Tramadol, Ibuprofen, and epidural injections, with a plan to try switching her medication to gabapentin.  The Veteran described symptoms of numbness, paresthesias, and leg weakness, but she denied any treatment for these symptoms over the past year.  She also described having fatigue, stiffness, weakness, pain, and weekly flare-ups, but denied having any incapacitating episodes.  The examiner measured the Veteran's range of motion as forward flexion to 35 degrees, extension to 12 degrees, lateral flexion to 12 degrees on the right and 30 degrees on the left, and rotation to 15 degrees on the right and 18 degrees on the left.  It was noted that the Veteran put forth minimal effort and declined repetitive testing due to pain.  The examiner also indicated that she had normal posture, a gait with weight bearing on the left, guarding, pain with motion, and tenderness.  There was no lumbar flattening, lordosis, scoliosis, ankylosis, spasm, or atrophy.  The examiner specified that the guarding and tenderness was not severe enough to cause an abnormal gait or spinal contour.  The examination included a sensory examination showing impaired vibration sensation, but normal light touch sensation.  

Later in June 2009, the Veteran had an electromyography (EMG) at the Phoenix VAMC showing no evidence of lumbosacral radiculopathy or sciatic nerve injury.  Following this examination, she had a magnetic resonance imaging (MRI) in July 2009 at the Phoenix VAMC that showed a normal lumbar spine.  In response, the Phoenix VAMC tried treatment with a TENS unit, which was successful in reducing subjective pain, but the Veteran complained of muscular spasm following the treatment.  After moving back to the east coast, the Boston VAMC again recorded the Veteran's complaints of tenderness and pain radiating to the right leg and ankle.  At the Manchester VAMC, the Veteran had December 2009 and February 2010 MRIs showing a normal lumbar spine.  She also tried physical therapy in February 2010 and utilized the pain management clinic for treatment of her back pain including epidural injections and an opiate prescription regimen.  

At the April 2013 VA examination, the Veteran again described her in-service injury and flare-ups with increased activity.  The examiner measured the Veteran's range of motion as forward flexion to 60 degrees, extension to 20 degrees, lateral flexion to 15 degrees on the right and 20 degrees on the left, and rotation to 15 degrees on the right and 20 degrees on the left; with objective evidence of pain at the end points of this range of motion.  The examiner measured the Veteran's extension to be further limited to 15 degrees on repetition.  The examination report lists additional functional loss due to limitation of motion, weakness, and pain on motion; but not fatigability, or incoordination.  While the examiner noted guarding and muscle spasm, she specified that it was not severe enough to cause an abnormal gait or spinal contour.  The examiner further noted normal reflexes, but positive straight leg raises, without radicular pain or symptoms due to radiculopathy.  The examiner finally reviewed the normal June 2009 EMG and normal February 2010 MRI, and found no diagnosis for intervertebral disc syndrome.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for her service-connected low back strain with sciatica.  The Veteran has not been shown to have forward flexion of the thoracolumbar spine to 30 degrees or less.  In fact, she had forward flexion to 35 degrees at the June 2009 VA examination and to 60 degrees at the April 2013 VA examination.  It was also noted at the latter examination that painful motion did not begin until 60 degrees and that her forward flexion did not change after repetitive-use testing.  

Moreover, the Veteran has not been shown to have favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's lumbar spine is not fixated or immobile, and the June 2009 VA examiner specifically noted no ankylosis.  While the noted ranges of motion were limited by pain throughout the appeal period, these findings are consistent with and fully contemplated by the 20 percent rating currently assigned.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as her symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 20 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board does note that the Veteran reported that her back was too painful to perform repetitive range of motion testing at the June 2009 VA examination.  However, the examiner also noted that minimal effort was given and that there was an exaggerated response.  Moreover, the April 2013 VA examination found that the Veteran able to perform repetitive-use testing without additional limitation in range of motion.  As such, the disability does not more nearly approximate the criteria for the 40 percent evaluation.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In addition, there is no indication that the Veteran has had incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In fact, the June 2009 VA examiner indicated that there were no incapacitating episodes, and the April 2013 VA examiner found no diagnosis for intervertebral disc syndrome.  Additionally, none of the VA treatment records includes a prescription or notation for bedrest.  Thus, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability. See Bierman v. Brown, 6 Vet. App. 125, 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes that the Veteran's service-connected disability is characterized as a low back strain with sciatica for which she is assigned a 20 percent evaluation.  However, the Board finds that she is not entitled to a separate evaluation for sciatica.  In particular, the Board notes that he has not been shown to have sciatica or any other neurological disorder during the appeal period.  Despite her reports of radiating pain, the June 2009 EMG testing revealed no evidence of right lumbosacral radiculopathy or sciatic nerve injury.  The April 2013 VA examiner also found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and stated that there were no other neurologic abnormalities or findings related to the thoracolumbar condition.  The Board further notes that there is no evidence or assertion of bowel or bladder dysfunction.  Therefore, the Board concludes that the Veteran does have additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not the Veteran raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lower back disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of limitation of motion, pain, and functional impairment.  As discussed above, there are higher ratings available under the General Rating Formula and the Formula for Rating Intervertebral Disc Syndrome, but the Veteran's disability is not productive of such manifestations.

Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected low back strain under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 20 percent for a low back strain with sciatica is denied.  




REMAND

As discussed above, the Veteran submitted an October 2012 statement asserting that she could not work due to her service-connected back disability.  Additionally, VA treatment records dated in July 2010 reflect that she had undergone vocational rehabilitation.  Therefore, a remand is necessary to develop and adjudicate the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any available vocational rehabilitation records.  

2.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.
 
3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


